Title: From John Quincy Adams to George Washington Adams, 14 September 1813
From: Adams, John Quincy
To: Adams, George Washington



N. 17.
My Dear Son.
St: Petersburg 14 September 1813

The fourth and last point of view, in which I proposed to offer you some general observations upon the sacred Scriptures, was with reference to Literature. And the first remark which presents itself here is that the five Books of Moses, are the most antient monument of written language, now extant in the World—The Book of Job is nearly of the same date, and by many of the Christian and Jewish Commentators is believed to have been written by Moses.
The employment of alphabetical characters to represent all the articulations of the human voice, is the greatest invention that ever was compassed by human Genius—Plato says that it was the discovery either of a God, or of a man divinely inspired—The Egyptians ascribed it to That, whom the Greeks afterwards worshipped under the name of Hermes—This however is a fabulous origin—That it was an Egyptian invention there is little reason to doubt, and it was a part of that learning of the Egyptians, in all of which we know that Moses was versed.
It is probable that when Moses wrote, this Art was if not absolutely of recent, yet of no very remote invention—There was but one copy of the Law written in a Book; it was deposited in the Ark of the Covenant; and was read aloud once in seven years, to all the People at their general Assembly in the feast of tabernacles. Deut: XXXI. 9. 10.—25.26.—There was one other copy, written upon stones, erected on mount Ebal. Deut. XXVII. 3–8.—It does not appear that there existed any other copies—In process of time, the usage of reading it every seven years must have been dropp’d, and the monument upon mount Ebal must have perished—For in the reign of Josiah (II. Kings. XXII.) about eight hundred years afterwards, the Book of the Law was found in the Temple—How long it had been lost is not expressly told; but from the astonishment and consternation of Josiah upon hearing the book read, its contents must have been long forgotten, so that scarcely a tradition of them remained—We are indeed told I Kings VIII.9. and II Chron: V. 10. that when the Ark of the Covenant was deposited in the Temple of Solomon, “there was Nothing in the ark, save the two tables, which Moses put therein at Horeb.” The two tables contained, not the whole Law, but only the ten Commandments (Deut. V. 22.—X. 4. 5.) The Book of the Law, was therefore no longer in the Ark, at the Dedication of Solomon’s Temple; that is about 500 years the Law was given, and 300 years before the Book was found by Hilkiah the High-Priest in the 18th: year of Josiah.
From these Circumstances, as well as from the expedients used by Moses and Joshua, for preserving the memorial of the Law, and the repeated Covenants, between God and the People (Deut: V.2. X.I. XXIX.I Joshua XXIV.25.) it is obvious that the art and the practice of writing were extremely rare—that very few of the People were ever taught to read; that there were few books extant, and of those few only single copies.
The Arts of writing, speaking and thinking, with their several modifications of Grammar, Rhetoric, and Logic, were never cultivated among the Hebrews, as they were, though not untill nearly a thousand years later than Moses, among the Greeks—Philosophical research, and the Spirit of Analysis, appears to have belonged among the Antient Nations exclusively to the Greeks—They studied language as a Science, and from the discoveries they made in this pursuit, resulted a system of literary composition founded upon logical deductions—The language of the sacred writers was not constructed upon the foundation of abstruse Science—It partakes of the nature of all primitive language, which is almost entirely figurative; and in some degree of the character of primitive writing and of hieroglyphics—We are not told from what materials Moses compiled the Book of Genesis, which contains the History of the Creation, and of three thousand years succeeding it, and which terminates three Generations prior to the birth of Moses himself.—Whether he had it altogether from tradition, or whether he collected it from more antient written or painted memorials. The Account of Creation, of the Fall, and all the antedeluvian part of the History carries strong internal evidence of having been copied or if I may so express myself, translated from hieroglyphical or symbolical records—The narrative is of the most perfect simplicity—the discourses of the persons introduced are given as if taken down verbatim from their mouths, and the narrative is scarcely any thing more than the connecting link of the discourses—The Genealogies are given with great precision, and this is one of the most remarkable peculiarities of the Old Testament—The rest is all figurative—The Rib, the Garden, the Trees of life, and of the knowledge of Good and Evil, the Apple, the Serpent, are all images, which seem to indicate a hieroglyphical origin
All the historical Books both of the Old and new Testament retain the peculiar characteristics that I have noticed—the simplicity and brevity of the Narrative—the practice of repeating all discourse, as in the identical words spoken, and the constant use of figurative, symbolical and allegorical language—But of the Rules of composition prescribed by the Grecian Schools, the unities of Aristotle, or the congruities of figures taught by the Greek philologists, not a feature is to be seen—The Psalms are a collection of Songs—The song of Solomon is a Pastoral Poem; the Proverbs are a collection of moral sentences and maxims, apparently addressed by Solomon to his Son, with the addition of some others of the same description—The prophetical Books are partly historical, and partly poetical—They contain the narrative of the Visions, and other Revelations of the Deity to the Prophets who recorded them—In the New Testament, the four Gospels and the Acts of the Apostles are historical—They contain memoirs of the life of Christ, and some of his discourses; and the proceedings of his principal Apostles for some years immediately after his decease—The simplicity of the narrative is the same as that of the Old Testament; the style in general indicates an age when reading and writing had become more common, and books more multiplied—The Epistles of St: Paul are the productions of a mind educated to the learning of the age, and well versed even in the Grecian Literature—From his History it appears that he was not only capable of maintaining an Argument with the Doctors of the Jewish Law, but of discussing Principles with the Stoic and Epicurean Philosophers—His Speech at Athens, as a specimen of Eloquence was worthy of an Audience in the native Country of Demosthenes—The Apocalypse of St: John, resembles in many Respects some of the prophetical Books of the Old Testament—The figurative, symbolical and Allegorical Language of these Books, shew a range of Imagination, suitable only to be the record of Dreams and Visions—their meaning is in many parts inexplicably obscure—It has been and is to this day among the follies and vices, of many Sects of Christians to attempt explanations of them adapted to Sectarian purposes and opinions. The style of none of the Books either of the old or new Testament, affords a general model for imitation to a writer of the present age—The principles and rules of composition derived from the Greek and Roman Schools, and the examples of their principal writers, have been so generally adopted in modern literature, that the style of the Scriptures, differing so essentially from them could not be imitated without great affectation—But for pathos of narrative—for the selection of incidents that go directly to the heart—for the picturesque of character and manners; the selection of circumstances that mark the individuality of persons; for copiousness, grandeur and sublimity of imagery, for unanswerable cogency and closeness of reasoning and for irresistible force of persuasion, no Book in the world deserves to be so unceasingly studied, and so profoundly meditated upon as the Bible.
I shall conclude here the series of letters, which I purposed about two years since to write you, for the purpose of exhorting you to Search the Scriptures, and of pointing out to your Consideration the general points of application with a view to which, I thought this Study might be made profitable to the improvement and usefulness of your future life—There are other and particular points, to which I may hereafter occasionally invite your attention—I am sensible how feeble and superficial, what I have written has been; and every letter has convinced me more and more of my incompetency to the adequate performance of the task I had assumed—But my great object was to shew you the importance of devoting your own faculties to this pursuit. To read the Bible is of itself a laudable occupation, and can scarcely fail of being an useful employment of Time—But the habit of reflecting upon what you have read is equally essential as that of reading itself to give it all the efficacy of which it is susceptible—I therefore now recommend it to you to set apart a small portion of every day to read one or more Chapters of the Bible, and always to read it with reference to some particular train of observation or of reflection—In these letters I have suggested to you four general ones—considering the Scriptures as Divine Revelations—as Historical Records—as a System of Morals—and as literary Compositions—but there are many others points of view in which they may be  subjects of useful investigation—As an expedient for fixing your own attention, make it also a practice for some time to minute down in writing your reflections upon what you read from day to day—You may perhaps at first find this irksome, and your reflections themselves scanty and unimportant—but they will soon become both easy and copious. And be careful above all, not to let your reading make you either a pedant or a bigot—let it never puff you up with a conceited opinion of your own knowledge, or make you intolerant of the opinions which others drew from the same source; however different from your own—And may the merciful Creator who gave the Scriptures for our Instruction, bless your study of them, and make them to you fruitful of good works!—
from your affectionate father.
A.